NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
ELIYAHOU HARARI, ROBERT D. NORMAN,
AND SANJAY MEHROTRA,
Appellcmts, `
V.
ROGER LEE AND FERNANDO GONZALEZ,
Appellees.
2010- 107 5
(Interference N0. 105,642)
Appeal from the United States Patent and Trade1nark
Office, B0ard of Patent Appeals and Interfe1'ences.
ON MOTION
ORDER
Upon consideration of E1iyahou Harari, et al.’s unop-
posed motion for a 28-day extension of time until N0vern-
ber 22, 2010, to file their brief,
IT ls ORDERED THAT:
The motion is granted

HARARI V. LEE
FOR THE COURT
2
0CT 2 0 2010 131 Jan H0rba1y
Date J an H0rba1y
cc: Tim0thy R. V0lpert, Esq
S
21
Thomas J. D’Amico, Esq.
Clerk
U.8. CDU
`\`HEFE
332
§§
§§
PEALS FOR
L ClRCUlT
0CT 20 2010
.|AN HORBALY
CLERK